Exhibit 10.2

 

EXECUTION VERSION

 

 

PNMAC GMSR ISSUER TRUST,

 

as Issuer

 

and

 

CITIBANK, N.A.,

 

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

 

and

 

PENNYMAC LOAN SERVICES, LLC,

 

as Administrator and as Servicer

 

and

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

 

as Administrative Agent

 

--------------------------------------------------------------------------------

 

SERIES 2016-MSRVF1 INDENTURE SUPPLEMENT

 

Dated as of December 19, 2016

 

To

 

INDENTURE

 

Dated as of December 19, 2016

 

MSR COLLATERALIZED NOTES,
SERIES 2016-MSRVF1

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

SECTION 1.

CREATION OF SERIES 2016-MSRVF1 NOTES

1

 

 

 

SECTION 2.

DEFINED TERMS

2

 

 

 

SECTION 3.

FORMS OF SERIES 2016-MSRVF1 NOTES

5

 

 

 

SECTION 4.

INTEREST PAYMENT AMOUNT

5

 

 

 

SECTION 5.

PAYMENTS; NOTE BALANCE INCREASES; EARLY MATURITY

5

 

 

 

SECTION 6.

OPTIONAL REDEMPTION

6

 

 

 

SECTION 7.

DETERMINATION OF NOTE INTEREST RATE AND LIBOR

7

 

 

 

SECTION 8.

CONDITIONS PRECEDENT SATISFIED

7

 

 

 

SECTION 9.

REPRESENTATIONS AND WARRANTIES

7

 

 

 

SECTION 10.

AMENDMENTS

8

 

 

 

SECTION 11.

COUNTERPARTS

8

 

 

 

SECTION 12.

ENTIRE AGREEMENT

9

 

 

 

SECTION 13.

LIMITED RECOURSE

9

 

 

 

SECTION 14.

OWNER TRUSTEE LIMITATION OF LIABILITY

9

 

i

--------------------------------------------------------------------------------


 

THIS SERIES 2016-MSRVF1 INDENTURE SUPPLEMENT (this “Indenture Supplement”),
dated as of December 19, 2016, is made by and among PNMAC GMSR ISSUER TRUST, a
statutory trust organized under the laws of the State of Delaware, as issuer
(the “Issuer”), CITIBANK, N.A., a national banking association, as indenture
trustee (the “Indenture Trustee”), as calculation agent (the “Calculation
Agent”), as paying agent (the “Paying Agent”) and as securities intermediary
(the “Securities Intermediary”), PENNYMAC LOAN SERVICES, LLC, a limited
liability company organized under the laws of the State of Delaware (“PLS”), as
administrator (the “Administrator”) and as servicer (the “Servicer”), and CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (“CSFB”), a Delaware limited liability
company, as Administrative Agent (as defined herein).  This Indenture Supplement
relates to and is executed pursuant to that certain Indenture supplemented
hereby, dated as of the date hereof, including the schedules and exhibits
thereto (as amended, restated, supplemented, restated or otherwise modified from
time to time, the “Base Indenture”), among the Issuer, PLS, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary,
and PENTALPHA SURVEILLANCE LLC, a Delaware limited liability company, as credit
manager (the “Credit Manager”), CSFB, as Administrative Agent and the
“Administrative Agents” from time to time parties thereto, all the provisions of
which are incorporated herein as modified hereby and shall be a part of this
Indenture Supplement as if set forth herein in full (the Base Indenture as so
supplemented by this Indenture Supplement, collectively referred to as the
“Indenture”).

 

Capitalized terms used and not otherwise defined herein shall have the
respective meanings given them in the Base Indenture.

 

PRELIMINARY STATEMENT

 

The Issuer has duly authorized the issuance of a Series of Variable Funding
Notes, the “PNMAC GMSR ISSUER TRUST MSR Collateralized Notes,
Series 2016-MSRVF1” (the “Series 2016-MSRVF1 Notes”).  The parties are entering
into this Indenture Supplement to document the terms of the issuance of the
Series 2016-MSRVF1 Notes pursuant to the Base Indenture, which provides for the
issuance of Notes in multiple series from time to time.

 

Section 1.                                          Creation of
Series 2016-MSRVF1 Notes.

 

There are hereby created, effective as of the Issuance Date, the
Series 2016-MSRVF1 Notes, to be issued pursuant to the Base Indenture and this
Indenture Supplement, to be known as “PNMAC GMSR ISSUER TRUST MSR Collateralized
Notes, Series 2016-MSRVF1 Notes.”  The Series 2016-MSRVF1 Notes are not rated
and are subordinate to the Series 2016-MBSADV1 Notes, but shall not be
subordinated to any other Series of Notes.  The Series 2016-MSRVF1 Notes are
issued in one (1) Class of Variable Funding Notes (Class A-MSRVF1) with the
Maximum VFN Principal Balance, Stated Maturity Date, Note Interest Rate and
other terms as specified in this Indenture Supplement.  The Series 2016-MSRVF1
Notes shall be secured by the Trust Estate Granted to the Indenture Trustee
pursuant to the Base Indenture.  The Indenture Trustee shall hold the Trust
Estate as collateral security for the benefit of the Noteholders of the
Series 2016-MSRVF1 Notes and all other Series of Notes issued under the Base
Indenture as described therein.  In the event that any term or provision
contained herein with respect to the Series 2016-MSRVF1 Notes shall conflict
with or be inconsistent with any term or provision contained in the Base
Indenture, the terms and provisions of this Indenture Supplement shall govern to
the extent of such conflict.

 

--------------------------------------------------------------------------------


 

Section 2.                                          Defined Terms.

 

With respect to the Series 2016-MSRVF1 Notes and in addition to or in
replacement for the definitions set forth in Section 1.1 of the Base Indenture,
the following definitions shall be assigned to the defined terms set forth
below:

 

“Additional Note Payment” means a payment made by the owner of the Owner Trust
Certificate to the Noteholder of the Series 2016-MSRVF1 Notes during the
Revolving Period to reduce the unpaid principal balance of the
Series 2016-MSRVF1 Notes.

 

“Administrative Agent” means, for so long as the Series 2016-MSRVF1 Notes have
not been paid in full: (i) with respect to the provisions of this Indenture
Supplement, CSFB, or an Affiliate or successor thereto; and (ii) with respect to
the provisions of the Base Indenture, and notwithstanding the terms and
provisions of any other Indenture Supplement, CSFB, and such other parties as
set forth in any other Indenture Supplement, or a respective Affiliate or any
respective successor thereto.  For the avoidance of doubt, reference to “it” or
“its” with respect to the Administrative Agent in the Base Indenture shall mean
“them” and “their,” and reference to the singular therein in relation to the
Administrative Agent shall be construed as if plural.

 

“Advance Rate” means, with respect to the Series 2016-MSRVF1 Notes, on any date
of determination, 60% of the Collateral Value, subject to amendment by mutual
agreement of the Administrative Agent and the Administrator; provided, that,
upon the occurrence of an Advance Rate Reduction Event, the Advance Rate will
decrease by 1.00% per month until the Advance Rate Reduction Event is cured in
all respects subject to the satisfaction of the Administrative Agent, at which
point the Advance Rate, as applicable, will revert to the value it had prior to
the occurrence of such Advance Rate Reduction Event.

 

“Base Indenture” has the meaning assigned to such term in the Preamble.

 

“Christiana” has the meaning assigned to such term  in Section 14 hereof.

 

“Class A-MSRVF1 Notes” means, the Variable Funding Notes, Class A-MSRVF1
Variable Funding Notes, issued hereunder by the Issuer, having an aggregate VFN
Principal Balance of no greater than the applicable Maximum VFN Principal
Balance.

 

“Corporate Trust Office” means the corporate trust offices of the Indenture
Trustee at which at any particular time its corporate trust business with
respect to the Issuer shall be administered, which offices at the Closing Date
are located at Citibank, N.A., Corporate and Investment Banking, 388 Greenwhich
Street, 14th Floor, New York, NY 10013, Attention: PNMAC GMSR ISSUER TRUST MSR
Collateralized Notes, including for Note transfer, exchange or surrender
purposes.

 

“CSCIB” means Credit Suisse AG, Cayman Islands Branch and its permitted
successors or assigns.

 

2

--------------------------------------------------------------------------------


 

“Cumulative Interest Shortfall Amount Rate” means, with respect to the
Series 2016-MSRVF1 Notes, 3.00% per annum.

 

“Default Supplemental Fee” means for the Series 2016-MSRVF1 Notes and each
Payment Date during the Full Amortization Period and on the date of final
payment of such Notes (if the Full Amortization Period is continuing on such
final payment date), a fee equal to the product of

 

(i) the Default Supplemental Fee Rate multiplied by

 

(ii)  the average daily Note Balance since the prior Payment Date of the
Series 2016-MSRVF1 Notes multiplied by

 

(iii) a fraction, the numerator of which is the number of days elapsed from and
including the prior Payment Date (or, if later, the commencement of the Full
Amortization Period) to but excluding such Payment Date and the denominator of
which equals 360.

 

“Default Supplemental Fee Rate” means, with respect to the Series 2016-MSRVF1
Notes, 3.00% per annum.

 

“Indenture” has the meaning assigned to such term in the Preamble.

 

“Indenture Supplement” has the meaning assigned to such term in the Preamble.

 

“Initial Note Balance” means, in the case of the Series 2016-MSRVF1 Notes, an
amount determined by the Administrative Agents, the Issuer and the Administrator
on the Issuance Date, which amount is set forth in an Issuer Certificate
delivered to the Indenture Trustee. For the avoidance of doubt, the requirement
for minimum bond denominations in Section 6.2 of the Base Indenture shall not
apply in the case of the Series 2016-MSRVF1 Notes.

 

“Interest Accrual Period” means, for the Series 2016-MSRVF1 Notes and any
Payment Date, the period beginning on the immediately preceding Payment Date
(or, in the case of the first Payment Date, the Issuance Date) and ending on the
day immediately preceding the current Payment Date.  The Interest Payment Amount
for the Series 2016-MSRVF1 Notes on any Payment Date shall be determined based
on the Interest Day Count Convention.

 

“Interest Day Count Convention” means with respect to the Series 2016-MSRVF1
Notes, the actual number of days in the related Interest Accrual Period divided
by 360.

 

“Issuance Date” means December 19, 2016.

 

“LIBOR” has the meaning assigned to such term in Section 7 of this Indenture
Supplement.

 

“LIBOR Determination Date” means for each Interest Accrual Period, the second
London Banking Day prior to the commencement of such Interest Accrual Period.

 

3

--------------------------------------------------------------------------------


 

“LIBOR Index Rate” means for a one-month period, the rate per annum (rounded
upward, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a one-month period, which appears on the
LIBOR01 Page as of 11:00 a.m. (London, England time) on the date that is two
(2) Business Days before the commencement of such one-month period.

 

“LIBOR Rate” means with respect to any Interest Accrual Period with respect to
which interest is to be calculated by reference to the “LIBOR Rate”, (a) the
LIBOR Index Rate for a one-month period, if such rate is available, and (b) if
the LIBOR Index Rate cannot be determined, the arithmetic average of the rates
of interest per annum (rounded upward, if necessary, to the nearest 1/100 of 1%)
at which deposits in U.S. Dollars in immediately available funds are offered to
the Administrative Agent at 11:00 a.m. (London, England time) two (2) Business
Days before the beginning of such one-month period by three (3) or more major
banks in the interbank Eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such one-month period
and in an amount equal or comparable to the principal amount of the portion of
the Note Balance on which the LIBOR Rate is being calculated.

 

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the ICE Benchmark Administration as an
information vendor for the purpose of displaying ICE Benchmark Administration
interest settlement rates for U.S. Dollar deposits).

 

“London Banking Day” means any day on which commercial banks and foreign
exchange markets settle payment in both London and New York City.

 

“Margin” means, for the Series 2016-MSRVF1 Notes, 4.00% per annum.

 

“Maximum VFN Principal Balance” means, for the Series 2016-MSRVF1 Notes,
$1,000,000,000, or (i) such other amount, calculated pursuant to a written
agreement between the Administrator and the Administrative Agent or (ii) such
lesser amount designated by the Administrator in accordance with the terms of
the Base Indenture.

 

“Note Interest Rate” means, with respect to any Interest Accrual Period, the sum
of (a) One-Month LIBOR plus (b) the Margin.

 

“One-Month LIBOR” has the meaning assigned such term in Section 7 of this
Indenture Supplement.

 

“PLS” has the meaning assigned to such term in the Preamble.

 

“Purchaser” means PLS in its capacity as “Seller” under the PC Repurchase
Agreement, and its successors and permitted assigns under the PC Repurchase
Agreement.

 

“Redeemable Notes” has the meaning assigned to such term in Section 6 of this
Indenture Supplement.

 

4

--------------------------------------------------------------------------------


 

“Series 2016-MSRVF1 Repurchase Agreement” means the Master Repurchase Agreement,
dated as of December 19, 2016, among PLS, as seller, CSCIB, as buyer, and CSFB,
as administrative agent.

 

“Series Required Noteholders” means, for so long as the Series 2016-MSRVF1 Notes
are Outstanding, 100% of the Noteholders of the Series 2016-MSRVF1 Notes.  With
respect to the Series 2016-MSRVF1 Notes, any Action provided by the Base
Indenture or this Indenture Supplement to be given or taken by a Noteholder
shall be taken by CSCIB, as the buyer of the Series 2016-MSRVF1 Notes under the
Series 2016-MSRVF1 Repurchase Agreement.

 

“Stated Maturity Date” means, for Series 2016-MSRVF1 Notes, one (1) year
following the end of the Revolving Period.

 

Section 3.                                          Forms of Series 2016-MSRVF1
Notes.

 

The Series 2016-MSRVF1 Notes shall only be issued in definitive, fully
registered form and the form of the Rule 144A Definitive Note that may be used
to evidence the Series 2016-MSRVF1 Notes in the circumstances described in
Section 5.2(c) of the Base Indenture is attached to the Base Indenture as
Exhibit A-2.  None of the Series 2016-MSRVF1 Notes shall be issued as Regulation
S Notes nor shall any Series 2016-MSRVF1 Notes be sold in offshore transactions
in reliance on Regulation S.

 

Section 4.                                          Interest Payment Amount.

 

Prior to the occurrence and continuation of an Event of Default (as defined
under the Series 2016-MSRVF1 Repurchase Agreement) under the Series 2016-MSRVF1
Repurchase Agreement, and in accordance with Section 6.12(b) of the PC
Repurchase Agreement, (i) PLS shall be permitted to offset, net, withdraw or
direct the withdrawal of the Interest Payment Amount on the Series 2016-MSRVF1
Notes; and (ii) the estimated Price Differential owed under the
Series 2016-MSRVF1 Repurchase Agreement on the next Payment Date shall be
subject to a true up of the amount determined by the Administrative Agent and
delivered to the Indenture Trustee one (1) day prior to the related Payment
Date.  The Seller shall timely report the calculation of the Interest Payment
Amount for each Interest Accrual Period for inclusion in the Calculation Agent
Report.

 

Section 5.                                          Payments; Note Balance
Increases; Early Maturity.

 

(a)                                 Except as otherwise expressly set forth
herein, the Paying Agent shall make payments on the Series 2016-MSRVF1 Notes on
each Payment Date in accordance with Section 4.5 of the Base Indenture.

 

(b)                                 The Paying Agent shall make payments of
principal on the Series 2016-MSRVF1 Notes on each Payment Date in accordance
with Section 4.5 of the Base Indenture (at the option of the Issuer in the case
of requests during the Revolving Period for the Series 2016-MSRVF1 Notes).  The
Note Balance of the Series 2016-MSRVF1 Notes may be increased from time to time
on certain Funding Dates in accordance with the terms and provisions of
Section 4.3 of the Base Indenture, but not in excess of the related Maximum VFN
Principal Balance.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Any payments of principal allocated to the
Series 2016-MSRVF1 Notes during a Full Amortization Period shall be applied to
the Class A-MSRVF1 Notes until their Note Balance thereof has been reduced to
zero.

 

(d)                                 The parties hereto acknowledge that the
Series 2016-MSRVF1 Notes will be financed by CSCIB under the Series 2016-MSRVF1
Repurchase Agreement, pursuant to which PLS will sell all its rights, title and
interest in the Series 2016-MSRVF1 Notes to CSCIB.  The parties hereto
acknowledge that with respect to the Series 2016-MSRVF1 Notes, any Action
provided by the Base Indenture or this Indenture Supplement to be given or taken
by a Noteholder shall be taken by CSCIB, as the buyer of the Series 2016-MSRVF1
Notes under the Series 2016-MSRVF1 Repurchase Agreement.  Subject to the
foregoing, the Administrative Agent and the Issuer further confirm that the
Series 2016-MSRVF1 Notes issued on the Issuance Date pursuant to this Indenture
Supplement shall be issued in the name of “Credit Suisse First Boston Mortgage
Capital LLC, solely in its capacity as Administrative Agent on behalf of Credit
Suisse AG, Cayman Islands Branch”.  The Issuer and the Administrative Agent
hereby direct the Indenture Trustee to issue the Series 2016-MSRVF1 Notes in the
name of “Credit Suisse First Boston Mortgage Capital LLC, solely in its capacity
as Administrative Agent on behalf of Credit Suisse AG, Cayman Islands Branch”.

 

(e)                                  During the Revolving Period, on each
Interim Payment Date and each Payment Date, in accordance with Sections 4.4 and
4.5, respectively, of the Base Indenture, the owner of the Owner Trust
Certificate may make Additional Note Payments to the Noteholder of the
Series 2016-MSRVF1 Notes.  Such Additional Note Payments shall be applied to
reduce the unpaid principal balance of the Series 2016-MSRVF1 Notes.

 

Section 6.                                          Optional Redemption.

 

The Issuer may, at any time, upon at least five (5) Business Days’ prior written
notice to the Administrative Agent, redeem in whole or in part, and/or terminate
and cause retirement of the Series 2016-MSRVF1 Notes (such Notes, the
“Redeemable Notes”).  The Redeemable Notes are subject to optional redemption by
the Issuer pursuant to Section 13.1 of the Base Indenture, in whole or in part
(so long as, in the case of any partial redemption, each Class of Redeemable
Notes is redeemed on a pro-rata basis based on their related Note Balances and
each redemption is allocated ratably among the Noteholders of each Class of
Redeemable Notes) with respect to such group of Classes, on any Business Day
after the date on which the related Revolving Period ends or on any Business Day
within five (5) days prior to the end of such Revolving Period upon five
(5) days’ prior notice to the Noteholders.  In anticipation of a redemption of
the Redeemable Notes at the end of their Revolving Period, the Issuer may issue
a new Series or one or more Classes of Notes within the ninety (90) day period
prior to the end of such Revolving Period and reserve the cash proceeds of the
issuance for the sole purpose of paying the principal balance and all accrued
and unpaid interest on the Redeemable Notes to be redeemed, on the last day of
their Revolving Period.  Any supplement to this Indenture Supplement executed to
effect an optional redemption may be entered into without consent of the
Noteholders of any of the Series 2016-MSRVF1 Notes pursuant to
Section 12.1(a)(iv) of the Base Indenture.  Any Notes issued in replacement for
the Redeemable Notes will have the same rights and privileges as the Class of
Redeemable Note that was refinanced with the related proceeds thereof; provided,
such replacement Notes may have different Stated Maturity Dates.

 

6

--------------------------------------------------------------------------------


 

Section 7.                                          Determination of Note
Interest Rate and LIBOR.

 

(a)                                 At least one (1) Business Day prior to each
Determination Date, the Administrative Agent shall calculate the Note Interest
Rate for the related Interest Accrual Period (in the case of the
Series 2016-MSRVF1 Notes One-Month LIBOR as determined by the Administrative
Agent in accordance with Section 7(b) below) and the Interest Payment Amount for
the Series 2016-MSRVF1 Notes for the upcoming Payment Date, and include a report
of such amount in the related Payment Date Report.

 

(b)                                 On each LIBOR Determination Date, the
Indenture Trustee will determine the London Interbank Offered Rate (“LIBOR”)
quotations for one-month Eurodollar deposits (“One-Month LIBOR”) for the
succeeding Interest Accrual Period for the related Series 2016-MSRVF1 Notes on
the basis of the LIBOR Rate.

 

(c)                                  The establishment of One-Month LIBOR by the
Indenture Trustee and the Administrative Agent’s subsequent calculation of the
Note Interest Rate and the Interest Payment Amount on the Series 2016-MSRVF1
Notes for the relevant Interest Accrual Period, in the absence of manifest
error, will be final and binding.

 

Section 8.                                          Conditions Precedent
Satisfied.

 

The Issuer hereby represents and warrants to the Noteholders of the
Series 2016-MSRVF1 Notes and the Indenture Trustee that, as of the related
Issuance Date, each of the conditions precedent set forth in the Base Indenture,
to the issuance of the Series 2016-MSRVF1 Notes have been satisfied or waived in
accordance with the terms thereof.

 

Section 9.                                          Representations and
Warranties.

 

The Issuer, the Administrator, the Servicer and the Indenture Trustee hereby
restate as of the related Issuance Date, or as of such other date as is
specifically referenced in the body of such representation and warranty, all of
the representations and warranties set forth in Sections 9.1, 10.1 and 11.14,
respectively, of the Base Indenture.

 

The Administrator hereby represents and warrants that it is not in default with
respect to any material contract under which a default should reasonably be
expected to have a material adverse effect on the ability of the Administrator
to perform its duties under this Indenture or any Indenture Supplement, or with
respect to any order of any court, administrative agency, arbitrator or
governmental body which would have a material adverse effect on the transactions
contemplated hereunder, and no event has occurred which with notice or lapse of
time or both would constitute such a default with respect to any such contract
or order of any court, administrative agency, arbitrator or governmental body.

 

PLS hereby represents and warrants that it is not in default with respect to any
material contract under which a default should reasonably be expected to have a
material adverse effect on the ability of PLS to perform its duties under this
Indenture, any Indenture Supplement or any Transaction Document to which it is a
party, or with respect to any order of any court, administrative agency,
arbitrator or governmental body which would have a material adverse effect on
the transactions contemplated hereunder, and no event has occurred which with
notice or lapse of time or both would constitute such a default with respect to
any such contract or order of any court, administrative agency, arbitrator or
governmental body,

 

7

--------------------------------------------------------------------------------


 

Section 10.                                   Amendments.

 

(a)                                 Notwithstanding any provisions to the
contrary in Article XII of the Base Indenture but subject to the provisions set
forth in Sections 12.1 and 12.3 of the Base Indenture, without the consent of
the Noteholders of the Series 2016-MSRVF1 Notes but with the consent of the
Issuer (evidenced by its execution of such amendment), the Indenture Trustee,
the Administrator, the Servicer (solely in the case of any amendment that
adversely affects the rights or obligations of the Servicer or adds new
obligations or increases existing obligations of the Servicer), and the
Administrative Agent, at any time and from time to time, upon delivery of an
Issuer Tax Opinion and upon delivery by the Issuer to the Indenture Trustee of
an Officer’s Certificate to the effect that the Issuer reasonably believes that
such amendment will not have a material Adverse Effect, may amend any
Transaction Document for any of the following purposes:  (i) to correct any
mistake or typographical error or cure any ambiguity, or to cure, correct or
supplement any defective or inconsistent provision herein or any Transaction
Document; or (ii) to amend any other provision of this Indenture Supplement. 
For the avoidance of doubt, the consent of the Servicer is not required for
(i) the waiver of any Event of Default or (ii) any other modification or
amendment to any Event of Default except those related to the actions and
omissions of the Servicer.  This Indenture Supplement may be otherwise amended
or otherwise modified from time to time in a written agreement among (i) 100% of
the Noteholders of the Series 2016-MSRVF1 Notes, (ii) the Issuer, (iii) the
Administrator, (iv) subject to the immediately preceding sentence, the Servicer,
(v) the Administrative Agent and (vi) the Indenture Trustee.

 

(b)                                 Notwithstanding any provisions to the
contrary in Section 6.10 or Article XII of the Base Indenture, no supplement,
amendment or indenture supplement entered into with respect to the issuance of a
new Series of Notes or pursuant to the terms and provisions of Section 12.2 of
the Base Indenture may, without the consent of the Series Required Noteholders,
supplement, amend or revise any term or provision of this Indenture Supplement.

 

(c)                                  For the avoidance of doubt, the Issuer and
the Administrator hereby covenant that the Issuer shall not issue any future
Series of Notes without designating an entity to act as “Administrative Agent”
under the related Indenture Supplement with respect to such Series of Notes.

 

(d)                                 Any amendment of this Indenture Supplement
which affects the rights, duties, immunities, obligations or liabilities of the
Owner Trustee in its capacity as owner trustee under the Trust Agreement shall
require the written consent of the Owner Trustee.

 

Section 11.                                   Counterparts.

 

This Indenture Supplement may be executed in any number of counterparts, by
manual or facsimile signature, each of which so executed shall be deemed to be
an original, but all of such counterparts shall together constitute but one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this Indenture Supplement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Indenture
Supplement.

 

8

--------------------------------------------------------------------------------


 

Section 12.                                   Entire Agreement.

 

This Indenture Supplement, together with the Base Indenture incorporated herein
by reference and the related Transaction Documents, constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof,
and fully supersedes any prior or contemporaneous agreements relating to such
subject matter.

 

Section 13.                                   Limited Recourse.

 

Notwithstanding any other terms of this Indenture Supplement, the
Series 2016-MSRVF1 Notes, any other Transaction Documents or otherwise, the
obligations of the Issuer under the Series 2016-MSRVF1 Notes, this Indenture
Supplement and each other Transaction Document to which it is a party are
limited recourse obligations of the Issuer, payable solely from the Trust
Estate, and following realization of the Trust Estate and application of the
proceeds thereof in accordance with the terms of this Indenture Supplement, none
of the Noteholders of Series 2016-MSRVF1 Notes, the Indenture Trustee or any of
the other parties to the Transaction Documents shall be entitled to take any
further steps to recover any sums due but still unpaid hereunder or thereunder,
all claims in respect of which shall be extinguished and shall not thereafter
revive.  No recourse shall be had for the payment of any amount owing in respect
of the Series 2016-MSRVF1 Notes or this Indenture Supplement or for any action
or inaction of the Issuer against any officer, director, employee, shareholder,
stockholder or incorporator of the Issuer or any of their successors or assigns
for any amounts payable under the Series 2016-MSRVF1 Notes or this Indenture
Supplement.  It is understood that the foregoing provisions of this Section 13
shall not (a) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, including, without limitation, the PC Guaranty and the PMT Guaranty or
(b) save as specifically provided therein, constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Series 2016-MSRVF1
Notes or secured by this Indenture Supplement.  It is further understood that
the foregoing provisions of this Section 13 shall not limit the right of any
Person to name the Issuer as a party defendant in any proceeding or in the
exercise of any other remedy under the Series 2016-MSRVF1 Notes or this
Indenture Supplement, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

 

Section 14.                                   Owner Trustee Limitation of
Liability.

 

It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Savings Fund Society, FSB
d/b/a Christiana Trust (“Christiana”), not individually or personally but solely
as trustee of the Issuer, in the exercise of the powers and authority conferred
and vested in it, (b) each of the representations, warranties, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, warranties, undertakings and agreements by Christiana
but is made and intended for the purpose of binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Christiana,
individually or personally, to perform any

 

9

--------------------------------------------------------------------------------


 

covenant either expressed or implied contained herein, all such liability, if
any, being expressly waived by the parties hereto and by any Person claiming by,
through or under the parties hereto, (d) Christiana has made no investigation as
to the accuracy or completeness of any representations or warranties made by the
Issuer in this Agreement and (e) under no circumstances shall Christiana be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Agreement or
any other related documents.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed by their respective signatories thereunto all as of the day and
year first above written.

 

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

By: Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its
individual capacity but solely as Owner Trustee

 

 

 

By:

/s/ Jeffrey R. Everhart

 

 

Name:

Jeffrey R. Everhart, AVP

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary and not in its individual capacity

 

 

 

 

 

By:

/s/ Valerie Delgado

 

 

Name:

Valerie Delgado

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

PENNYMAC LOAN SERVICES, LLC, as Administrator and as Servicer

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

 

as Administrative Agent

 

 

 

By:

/s/ Dominic Obaditch

 

 

Name:

Dominic Obaditch

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------